Citation Nr: 0609848	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from May 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.	In a decision of November 2002, the RO granted service 
connection for bilateral hearing loss that was awarded a 
10 percent disability evaluation.  The veteran perfected 
an appeal as to the assigned disability rating.

2.	In March 2006, the Board received information that the 
veteran had died on January [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim of entitlement to an initial rating in excess of 10 
percent for bilateral hearing loss.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2002 decision, the RO granted service 
connection for bilateral hearing loss and awarded an initial 
rating of 10 percent.  The veteran perfected an appeal as to 
the assigned disability rating.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran, and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.


ORDER

The appeal as to the issue of an initial rating in excess of 
10 percent for bilateral hearing loss is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


